Citation Nr: 1731924	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to an increased initial disability rating for chronic low back strain (low back disability) in excess of 10 percent from January 31, 2006, in excess of 20 percent from January 14, 2009, and in excess of 40 percent from January 28, 2010.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1992 to December 1993.

This case comes before the Board of Veterans' Appeals (the Board) from February 2007 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for a stomach disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran's claims for a gastrointestinal disorder and bilateral eye disorder were denied in a February 2007 rating decision.  The Veteran filed a timely notice of disagreement (NOD), and a statement of the case (SOC) was issued on October 10, 2008.  The Veteran submitted a VA Form 21-4138 in response to the SOC on October 29, 2008, indicating his disagreement with the determinations contained therein.  However, no further action was taken on the appeals.

In January 2009, the Veteran filed a claim for increased ratings for his low back, flat feet, bilateral eye disorder, and gastrointestinal disorder.  In a March 2009 statement, the Veteran's representative at that time wrote that as an SOC had not been received, the Veteran sought to reopen his claims but did not specify which ones.  The June 2009 rating decision treated the Veteran's claims for a gastrointestinal disorder, bilateral eye disorder, and foot disorder as petitions to reopen.  

In light of these facts, the Board finds that the Veteran's October 29, 2008 VA Form 21-4138 acted as a timely substantive appeal, and that the Veteran's claims for service connection for a gastrointestinal disorder and bilateral eye disorder are original claims which have been pending since 2006.  Thus, the Board does not need to consider whether new and material evidence has been received.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

This case was before the Board in May 2014 when it was remanded for additional development.  For the reasons discussed below, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2016 rating decision, the RO granted service connection for pes planus and bronchitis.  Thus, those claims are resolved and are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily there appear to be outstanding records.  VA treatment records dated December 18, 2008, September 6, 2011, September 8, 2015, September 10, 2015, September 15, 2015, September 17, 2015, September 22, 2015, and September 24, 2015 noted that outside medical records had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  However, a review of the claims indicates that the aforementioned records were not uploaded with the VA treatment records associated with the claims file.  As these records could pertain to the Veteran's claims, on remand VA treatment records from February 2015 to present, as well as any non-VA records scanned into VistA Imaging including the ones identified above, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, VA should make reasonable efforts to obtain the outstanding treatment records with any assistance necessary from the Veteran.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The May 2014 Board remand directed the AOJ obtain the Veteran's Social Security Administration (SSA) records, and afford the Veteran VA examinations for his claimed gastrointestinal, heart, eye, and back disabilities.  The Veteran's SSA records were associated with the claims file in November 2014.

A November 2014 examination report indicated the Veteran did not have a stomach condition, but was diagnosed with gastroesophageal reflux disease (GERD) in 1992 and that the Veteran's reported symptoms were related to GERD.  However, the Veteran's service treatment records show no diagnosis of GERD.  

The Veteran was afforded a VA examination in April 2016, which noted the diagnosis of GERD.  The examiner opined that the Veteran's GERD was less likely than not related to service, explaining that GERD was not diagnosed during active duty and that while the Veteran was treated for acute gastritis in 1992, there was no documentation of a chronic ongoing gastrointestinal condition.  However, the examiner did not address the Veteran's June 2004 record from Memorial Health in which he reported a history of GERD and gastritis, and his May 2006 and February 2007 statements indicating that his symptoms began during service and had continued since that time.  The Veteran is competent to speak to his history of gastrointestinal symptoms during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Thus, an addendum is necessary that addresses the Veteran's lay statements.

With respect to the eye disorder, the May 2014 remand directed the examiner to provide diagnoses for all current eye disabilities; to state whether each diagnosed disability was a refractive error of the eye or a congenital or developmental defect; for any condition deemed a refractive error or congenital or developmental defect, to opine whether any disease or injury was superimposed on that disability during service and whether such disability was aggravated during service; and for any condition deemed to not be a refractive error or congenital or developmental defect, to opine whether it was directly traceable to the Veteran's military service.

The November 2014 examiner indicated the Veteran's diagnosed eye disorders were amblyopia and exotropia of the left eye.  The examiner indicated that the Veteran did not have glaucoma.  See November 2014 VA examination report, pg. 65.  However, VA medical records from August 2007 show indications of suspect glaucoma based on the Veteran's cup to disc ratio asymmetry.  See August 17, 2007 Optometrist Note, located in April 16, 2015 CAPRI file on Virtual VA.  The available records do not indicate whether the glaucoma diagnosis was confirmed or ruled out, though subsequent records include suspect glaucoma among the Veteran's active medical problems.  See March 21, 2012 Attending Note, located in April 16, 2015 CAPRI file on Virtual VA.  Additionally, although the examiner indicated that amblyopia was a refractive and developmental defect that was not aggravated by service, the examiner did not address whether any disease or injury was superimposed on that disability during service.  For these reasons, additional clarification is necessary.

The Veteran was afforded a heart examination in November 2014 and an addendum was obtained in April 2015.  Accordingly, no additional development is necessary at this time.

Lastly, the Board previously remanded the issue of entitlement to TDIU as it was raised by the record and inextricably intertwined with the other claims on appeal.  The August 2016 Supplemental Statement of the Case denied entitlement to TDIU in part due to the Veteran's failure to submit a completed VA Form 21-8490, which provides information regarding the Veteran's current work status, previous work history, and educational history.  This information is necessary to determine whether the Veteran possesses the skills and ability necessary to pursue gainful employment.  

As the Board is remanding the Veteran's other claims for further development, the Veteran should be afforded another opportunity to submit completed copies of a VA Form 21-8940.  However, the Veteran is reminded that the duty to assist is a two-way street, and that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Forms 21-4192 and 21-8940, and request that he supply the requisite information.

2.  Obtain all VA treatment records for the Veteran dated from February 2015 to the present, as well as the non-VA treatment records that were scanned into VistA Imaging on December 18, 2008, September 6, 2011, September 8, 2015, September 10, 2015, September 15, 2015, September 17, 2015, September 22, 2015, and September 24, 2015.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If such records are not obtained, the Veteran must be notified.

3.  Forward the Veteran's claims file to the April 2016 examiner for an addendum opinion.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the clinician is asked to provide an opinion on whether it is at least as likely as not that any diagnosed gastrointestinal disorder, including GERD, had its onset in service or is otherwise related to service.

The examiner should address the Veteran's June 2004 record from Memorial Health in which he reported a history of GERD and gastritis, and his May 2006 and February 2007 statements indicating his symptoms began during service and have continued since that time.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the clinician is unable to offer the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Forward the Veteran's claims file to the November 2014 examiner or a suitable substitute for an addendum opinion regarding the Veteran's claimed bilateral eye disorder.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the clinician is asked to provide an opinion on the following:

a)  Identify all current eye disabilities present from January 2006.  The clinician's attention is directed to the August 17, 2007 Optometrist Note, located in April 16, 2015 CAPRI file on Virtual VA, noting a diagnosis of suspect glaucoma, and he or she should comment on whether the Veteran has or had a diagnosis of glaucoma at any point during the period on appeal.

b)  For any diagnosed disabilities of the eye, opine whether any disability is a refractive error of the eye or a congenital or developmental defect.

c)  For any disabilities deemed refractive errors of the eye or congenital or developmental defects, opine 1) whether it is at least as likely as not that any disease or injury was superimposed on that disability during service, and 2) whether it is at least as likely as not that any such disability was aggravated during service.

d)  For any diagnosed disability of the eye determined NOT to be a refractive error or congenital or developmental defect, opine whether it is at least as likely as not that the eye disability was incurred in or is otherwise related to service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the clinician is unable to offer the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, undertake any additional necessary development and readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




